Title: To John Adams from Mr. Blackberd, 14 June 1800
From: Blackberd, Mr.
To: Adams, John



Your Excellency
London Lombard street June 14th 1800

Permit me to solicit your attention to some few questions, having no other means of information that I can rely on, & being desirous of drawing it from the fountain head. If you will have the goodness to order me an answer it will prevent a law suit and lay me under a lasting obligation.
1st. Q. If I purchase patents of Lands, situated in Franklyn County in the State of Georgia, granted to John Callier of  ------ County in said state in Septr. 1796, & sold to me in London by a Mr. Smith acting by J. Callier’s power of Atty for the sale of said Lands, Am I legally possessed of the same according to the laws of America & can I live upon, & have full possession & have them registerd in  as mine without being naturalized according to the Act of Congress, approv’d Jany 29. 1795—If I am the 2nd Q. is Can I convey the said Lands to another Englishman with full right of possession &c, without having it first register’d in the said County or State in my own name as lawful possessor, Or must I take possession in person—
3rd Q. Is there a limitted time in which all Lands must be occupied, or it becomes forfeited? and what is that time.
If in thus addressing Your Excellency I have trespassed the bounds of Etiquet I can only plead my own ignorance & solicit your Indulgence.
That your Excellency may long live happy in yourself, a /  blessing to America, & an Ornament to Mankind is the sincere /  wish of Your Excellency’s most humble & obedt. Servant

Blackberd
P. S Whatever expence may attend your obliging answer shall be thankfully paid in London to the person communicating the same

